Title: Report on Duties Arising on Tonnage, for the Year Ending September 30, 1790, [6 January 1791]
From: Treasury Department,Hamilton, Alexander
To: Muhlenberg, Frederick A. C.,Speaker of the House of Representatives


Treasury Department. January 6th. 1791.[Communicated on January 6, 1791]
[To the Speaker of the House of Representatives]
Sir,
I have the honor to inform you, that prior to the receipt of the order of the House of Representatives of the 30th. ultimo, the formation of several returns of the nature of those designated in their resolution, had been commenced at the Treasury. It had been deemed expedient to make them up, so as to include the space of one year, in order that they might exhibit the annual course of that part of the public business. One of those returns being a general Abstract of the duties on the tonnage employed in the United States for one year, having been completed, as far as the custom-house returns will admit, it is herein transmitted. Those of the impost and exports, for the same space of time, will be sent as soon as they shall be completed; and the summary returns, which are requisite to fulfil the order of the House, will also be made with the utmost expedition.
I have the honor to be, with the greatest respect, Sir, Your most obedient, and most humble servant,
Alexander Hamilton,Secry. of the Treasury.
The Honble. F. A Muhlenberg,Speaker of the House of Representatives
